Citation Nr: 1758033	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in May 2015 and March 2016.  


FINDING OF FACT

The evidence does not demonstrate that the Veteran was permanently bedridden or in need of regular aid and attendance as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMC based upon the need for aid and attendance and/or housebound status have not been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was most recently Remanded in March 2016 for the purpose of obtaining updated treatment records and affording the Veteran a new VA examination.  Both actions were accomplished.  There was substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

Since the March 2016 Remand, neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

SMC is awarded to a Veteran who, as a result of service-connected disabilities, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l) (2017).  

SMC is provided if a Veteran, as the result of service-connected disability, has the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C. § 1114(m).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C. § 1114(n).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances.  38 U.S.C. § 1114(o).

SMC is provided if in the event a Veteran's service-connected disabilities exceed the requirements for any of the rates prescribed, VA may allow the next higher rate or an intermediate rate, subject to an identified maximum.  In the event a veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, VA shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, VA shall allow the next higher rate or intermediate rate.  38 U.S.C. § 1114(p).

SMC is provided if a veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that Congress did not intend that a 100% combined rating suffice for a service-connected disability rated as total, but that an award of TDIU, if it based upon a single service-connected disability, is sufficient).  A TDIU rating that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

A person shall be considered to be in need of regular aid and attendance if that person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C. § 1502(b) (2012).  A person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b) (2017).

The following criteria will be considered in determining whether a Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The particular personal function which the Veteran is unable to perform should be considered in connection with his or her condition as a whole and it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

In statements provided in support of his claim, the Veteran asserted that SMC based upon the need for aid and attendance and/or housebound status was warranted.  He states his service-connected disabilities, headaches (50 percent) and a cervical spine disability (20 percent), cause him to be unable to care for himself or safely operate a vehicle and require that he reside in an assisted living facility.  A total disability rating based on individual unemployability was established in an October 2010 rating decision.  Records also show the Veteran has multiple nonservice-connected disorders, including, but not limited to, a history of three strokes, and possible polio resulting in right-sided weakness; chronic low back pain; a seizure disorder; toxic metabolic encephalopathy from alcohol use; a left hip replacement; psychiatric disorders; and conversion disorder.  

VA examination in October 2011 found the Veteran was able to feed himself, bathe and tend to other hygiene needs without assistance, but was not able to prepare his own meals and required medication management.  He was not hospitalized or confined to bed and.  He was not legally blind.  The examiner noted he seemed healthy and had no upper extremity problems, but that he was unable his immediate premises and need total help to get to the examination.  

VA examination in February 2012 noted the Veteran was a total-care patient, was housebound, and was living in an assisted-living facility since September 2010.  The examiner found he had severe deficiency in the activities of daily living and that he needed help in dressing, undressing, showering and bathing, cooking food, taking medications, and keeping clean.  He did not have the capacity to protect himself from a fall or hazards and dangers of daily environment.  Diagnoses of cervical spine C3-4 fracture complicated by degenerative arthritis and restricted movement, severe migraine headaches, history of stroke and possible polio resulting in right-sided weakness, chronic low back pain, and seizure disorder.  It was noted a more precise diagnosis could not be rendered as there was no objective evidence to support such a diagnosis.  

An August 2012 private medical statement noted that the Veteran was living in an assisted-living facility and, while able to feed himself, was not able to prepare his own meals, manage medications, or perform daily tasks such as bathing, dressing, and grooming without supervision or some assistance.  It was noted he had chronic, intense neck pain and headaches due to an injury in service and as a result was prescribed heavy narcotics that made it impossible for him to drive and severely impeded most aspects of his life.

An August 2015 VA examination based upon a review of the record found that the Veteran likely required aid and assistance due to his mental health conditions.  It was noted that the record was silent for recent treatment, complaint, or diagnosis for headache or cervical spine disorders.  The examiner found it did not appear that aid and attendance was required as a result of his service-connected disabilities.

VA examination in July 2017 found the Veteran was not permanently bedridden and not currently hospitalized.  He was able to travel beyond his current domicile, but was accompanied at the examination by an attendant from his senior living facility.  It was noted the Veteran reported he was able to feed himself but needed help with bathing, toileting, dressing, and transferring.  He reported he had to wear a diaper and could not walk because his legs were weak which he indicated was due to hip replacements.  He reported having headaches two to three times per week that lasted from two to three hours.  He stated he took opioids for neck and back pain and used wheelchair because of leg weakness.  The examiner noted that cervical spine motion was limited by pain, but that his upper extremity function was normal.  It was additionally noted that the record was silent for any recent treatment for headache or cervical spine complaints, diagnoses, or treatment and that a review of the Veteran's record, reported history, and clinical examination he did not likely need aid and attendance for his service-connected conditions of cervical spine and headaches.  The examiner found that he most likely needs aid and attendance due to his nonservice-connected conditions that included, but were not limited to, mental health conditions (he was noted to be rated incompetent).  It did not appear that aid and attendance was required for the service connected conditions. 

Based upon the evidence of record, the Board finds that the Veteran was not permanently bedridden nor in need of regular aid and attendance as a result of his service-connected disabilities.  The evidence of record demonstrates that the Veteran needs regular aid and attendance.  However, and crucially, the overall evidence of record does not demonstrate that this need arose as a result of his service-connected disabilities.  In fact, it was the opinion of the August 2015 and July 2017 examiners that he was in need of aid and attendance and was housebound as a result of his nonservice-connected disability.  The criteria for the assignment of SMC based upon the need for aid and attendance and/or housebound status under applicable VA law in this case are not met.

The evidence does not show that as a result of his service-connected disabilities he was a patient in a nursing home, was blind, was unable to dress or undress himself or to keep himself ordinarily clean and presentable, that he had a frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, could not be done without such aid, that he was unable to feed himself through the loss of coordination of upper extremities or through extreme weakness, that he was unable to attend to the wants of nature, or that he had an incapacity, physical or mental, which required care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Nor is it shown that he had the anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness in both eyes, with 5/200 visual acuity or less, or that he was permanently bedridden as a result of his service-connected disabilities.  Therefore, the Board finds the appeal must be denied.

Consideration has been given to the assertions by the Veteran that he is in need for aid and attendance and/or is housebound due to service-connected disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In conclusion, the Board finds that additional SMC is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to SMC based upon the need for aid and attendance and/or housebound status is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


